Case 2:20-cv-09091-PA-AS Document 63-17 Filed 08/23/21 Page 1 of 2 Page ID #:3207




                  EXHIBIT 23




                                                                                 231
                                                                De Lilly Decl. Ex. 23
             Case 2:20-cv-09091-PA-AS Document 63-17 Filed 08/23/21 Page 2 of 2 Page ID #:3208                                                              2




                                            Thrive Natural Care
                                            @thrivenaturalcare · Company                                                     Shop Now
                                                                                                                             thrivecare.co


                         Home      Shop    Reviews     Videos        More                                 Like               Message




                                           GENERAL
                                               2,692 people like this

                                               2,725 people follow this

                                               Company


                                           ADDITIONAL CONTACT INFO
                                               http://www.thrivecare.co/

                                               hello@thrivecare.co

                                               Send Message


                                           MORE INFO

                                               About
                                               Thrive is regenerative, effective, plant-based skincare for every body. Our
                                               unique approach actively restores ecosystems and empowers farmers and
                                               individuals to show up for their communities and help forge a better future
                                               for us all. See Less

                                               Additional Information
                                               Thrive is a leading natural care brand founded in 2012. Born in Costa Rica and
                                               powered by two unique plants rich in antioxidants and other skin-enhancing
                                               properties, Thrive products – Face Wash, Face Balm, and Natural Sun Screen –
                                               contain only premium natural ingredients and zero synthetics or toxins.
                                               Thrive with us at thrivecare.co See Less




Document title: (2) Thrive Natural Care | Facebook
Capture URL: https://www.facebook.com/thrivenaturalcare/about
                                                                                                                                                     232
Capture Date/Time: Thu, 19 Aug 2021 01:34:01 PM                                                                                     De Lilly Decl. Ex. 23
